 

PERSONAL EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this 5th day of September,
by and between HTS Image Ltd., of business address at_____________________,
Israel, Quest Solution, Inc. a Delaware company (together the “Company”) and
Neev Nissenson (“Executive”).

 

WHEREAS Company wishes to employ Executive in the Position (as defined
hereunder) as of the Commencement Date of Employment and throughout the Term (as
such terms are defined hereunder), and Executive agrees to be so employed by
Company; and

 

WHEREAS the parties wish to regulate their relationship in accordance with the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and
undertakings contained herein, the parties hereto have hereby agreed as follows:

 

1. Representations and Warranties. Executive represents and warrants to Company
that he is free to be employed by Company pursuant to the terms contained in
this Agreement and there are no contracts and/or impediments and/or restrictive
covenants preventing full performance of the Executive’s duties and obligations
hereunder.     2. Term. Executive’s employment with the Company shall commence
as of October 10, 2019 (the “Commencement Date of Employment”) and shall
continue until terminated in accordance with the provisions of Section 10 hereof
(the “Term”).     3. Position

 

  3.1. Executive shall be employed by Company in the position of a Chief
Financial Officer (the “Position”), at a full-time scope of employment        
3.2. Regular work day in the Company shall be of 9 hours per day and Executive’s
weekly rest day is Friday & Saturday.         3.3. Executive will be reporting
to the CEO, Shai Lustgarten. As a full-time employee, the Company requires that
you devote your full business time, attention, skills and efforts to the duties
and responsibilities of your position. During Executive’s employment with the
Company, Executive’s authority and responsibilities may be stipulated from time
to time, by the company’s CEO.

 

4. Executive’s Duties. Executive affirms and undertakes throughout the Term: (a)
to devote his working time, know-how, energy, expertise, talent, experience and
best efforts, as shall be required, to the business and affairs of Company and
to the performance of his duties with Company; (b) to perform and discharge well
and faithfully, with devotion, honesty and fidelity, his obligations pursuant to
his Position; (c) to comply with all of Company’s disciplinary regulations, work
rules, policies, procedures and objectives, as may be determined by Company from
time to time; (d) not to receive, at any time, whether during the Term and/or at
any time thereafter, directly or indirectly, any payment, benefit and/or other
consideration, from any third party in connection with his employment with
Company; (e) to immediately and without delay inform the Company’s board of
directors of any affairs and/or matters that might constitute a conflict of
interest with Executive’s Position and/or employment with Company; (f) not to
use any trade secrets or proprietary information in such a manner that may
breach any confidentiality and/or other obligation Executive may have undertaken
relating to any former employer(s) and/or any third party; and (g) to maintain
the terms and conditions of this Agreement in strict confidence.     5.
Compensation

 

  5.1. Company shall pay Executive a monthly gross salary in the amount of NIS
35,200 (the “Base Salary”) as of the Effective Date. The Base Salary shall be
adjusted according to the governmental directives published from time to time
and binding on the Company (Tzavei Harchava) with respect to cost-of-living
increases (Tosefet Yoker).         5.2. In addition, the Company shall pay the
Executive a monthly amount of NIS 8,800 as global compensation for overtime and
extra hours (Shaot Nosafot) as such term is defined in the Work and Rest Hours
Law (the “Global Overtime Compensation”). The Base Salary together with the
Global Overtime Compensation shall be referred to herein as the “Salary”        
5.3. The Salary shall be payable in accordance with the Company’s customary
payroll procedures, but not later than on the tenth (10h) day of the consecutive
calendar month following the calendar month of employment to which the payment
relates.

 

   

2

 

  5.4. The Salary shall serve as the basis for calculation of the deductions and
contributions to managers’ insurance policy pursuant to section 6.1 hereunder
and to the Advanced Study Fund pursuant to Section 6.2 hereunder, and for the
calculation of all social benefits. Israeli income tax and other applicable
withholdings with respect to the Salary shall be deducted from the Salary by the
Company at source.

 

6. Bonus

 

  6.1. Executive Bonus Plan. Executive shall be eligible to participate in the
Company’s (Quest Solution) Executive Bonus Plan, as it may exist from time to
time, which will include both cash and stock components and be based on
measurable objectives established by the Quest Solution’s Board of Directors for
achievement in free cash flow, EBITDA, cost reduction, and/or any other factors
the Board of Directors selects in its sole discretion.         6.2. Nasdaq/NYSE
up listing bonus. In addition to the above, should the Company’s stock begin
trading in the NASDAQ/NYSE mkt Stock Exchanges during the term of this
agreement, the Executive will be entitled to a $ 5,000 onetime bonus payment
which shall be paid on the 1st day that the QUEST shares become traded in the
NASDAQ/NYSE mkt.         6.3. Early filing of annual 10K report. In addition to
the above, should the Company file it annual report 10K earlier than one month
before the filing deadline executive shall be entitled to a bonus of $8,000    
    6.4. Timely filing of annual 10K report. In addition to the above, should
the Company file it annual report 10K later than one month before the filing
deadline but nonetheless before the deadline the executive shall be entitled to
a bonus of $5,000         6.5. Early filing of quarterly 10Q report. In addition
to the above, should the Company file it quarterly report 10Q earlier than two
weeks before the filing deadline executive shall be entitled to a bonus of
$5,000         6.6. Timely filing of quarterly 10Q report. In addition to the
above, should the Company file it annual report 10K later than two weeks before
the filing deadline but nonetheless before the deadline the executive shall be
entitled to a bonus of $3,000         6.7. Cost reduction bonus In addition to
the aforementioned, should the Company’s costs go down during the term, the
executive shall be entitled to a bonus stipulated by the board if at all.      
  6.8. Excess sales bonus. In addition to the aforementioned, in the event that
Company’s gross revenue exceeds $66,000,000 in a calendar year during the term
of this agreement, the Executive shall be entitled to a bonus stipulated by the
board if at all.         6.9. M&A transaction bonus In addition to the
aforementioned, M&A bonus: should an M&A transaction occur during the term, the
executive shall be entitled to a bonus stipulated by the board if at all.      
  6.10. Raising of equity funds bonus. In addition to the aforementioned, in the
event that the Company closes on an equity capital raise transaction or
transactions the executive shall be entitled to a bonus stipulated by the board
if at all.

 

7. Stock Grants or Options, (a), Executive shall be eligible to receive
additional performance-based stock options or grants in the Company, which will
be determined during the duration of Executive’s employment with the Company
(the “Employment Period ) and offered both at times and in amounts subject to
the Board of Directors’ sole discretion. All such stock options or grants shall
be subject to a vesting schedule determined by the Board of Directors.

 

  7.1. (b)Within thirty days of this Agreement, Quest Solution, Inc. shall grant
Executive options to purchase 700,000 shares of the Common Stock (the “Signing
Options”) of Quest Solutions, Inc. The Signing Options shall be priced at the
closing price on the date as of the signing of this Agreement and shall vest
immediately in equal quarterly installments over 8 quarters. These options shall
expire on September 30, 2023.

 



   

3

 

8. Social and Fringe Benefits

 

  8.1. Managers’ Insurance Pension Arrangements and social benefits commensurate
with customary executive roles in Israel’s high tech industry.

 

The Company shall insure the Executive under an accepted ‘Managers Insurance’
plan (the “Managers Insurance Policy”) or Pension Fund (the “Pension Fund”), at
Executive’s choice, as follows:

 

  8.1.1. Pension Fund. With respect to such part of the Salary for which
allowances will be made into a Pension Fund, the contribution to the Pension
Fund shall be calculated, based on such applicable share of the Salary, as
follows: 8.33%, towards severance pay and 6.5% towards compensatory payment.
Executive shall contribute, and for that purpose he hereby irrevocably
authorizes and instructs Company to deduct from the Base Salary at source, an
aggregate monthly amount equal to 6% of the Salary as Executive’s premium in
respect of the compensatory payments component.         8.1.2. Managers’
Insurance. With respect to such part of the Salary for which allowances will be
made into a Managers’ Insurance policy, the Company’s contribution to Managers’
Insurance shall be calculated, based on such applicable share of the Salary, as
follows: (i) 8.33% towards severance pay; and (ii) 6.5% towards compensatory
payments. It is hereby clarified, that Company’s allowances towards compensatory
payments includes payments by company towards a disability insurance, in a rate
which shall provide for a disability allowance equal to seventy-five percent
(75%) of the Executive’s Salary during the disability period of Executive, but
not more than 2.5%. In any event, (i) in case the Company shall have to increase
allowances for the disability insurance, so that Company’s allowances towards
compensatory payments hereunder shall increase beyond 6.5%, the Company shall
not be required to make allowances of more than 7.5% of the Salary towards the
managers’ insurance and disability insurance combined; (ii) the Company shall
not make allowances less than 5% towards the compensatory payments. In addition,
Executive shall contribute, and for that purpose he hereby irrevocably
authorizes and instructs Company to deduct from the Salary at source, an
aggregate monthly amount equal to 6% of the Salary as Executive’s premium in
respect of the compensatory payments component.         8.1.3. The Executive
will bear any and all taxes applicable to the Executive in connection with
amounts paid by the Executive and/or the Company to the Managers’ Insurance
Policy under this Section 6.1.         8.1.4. Company and Executive,
respectively declare and covenant that as evidenced by their respective
signatures, they hereby undertake to be bound by the general settlement
authorized as of 9.6.98 pertaining to Company’s payment to the benefit of
pension funds and insurance funds, in place of severance payment in pursuance of
the Severance Pay Law, 1963, attached hereto as Exhibit A.         8.1.5. It is
further agreed that such payment contribution made by Company towards the
Manager’s Insurance Policy as above mentioned, shall be in place of severance
payment due to Executive under any circumstances in which Executive shall be
entitled to severance payment subject to the applicable law, including but not
limited to the Severance Pay Law, 1963.

 

  8.2. Advanced Study Fund

 

  8.2.1. In addition to the Salary, Company shall contribute an aggregate
monthly amount equal to 7.5% of the Salary towards an advanced study fund (Keren
Hishtalmut) (the “Advanced Study Fund”) acceptable to Company.

 



   

4

 

  8.2.2. Executive shall contribute, and for that purpose, Executive hereby
irrevocably authorizes and instructs Company to deduct from his Salary at
source, an aggregate monthly amount equal to 2.5% of the Salary as Executive’s
participation in such Advanced Study Fund.         8.2.3. Executive shall bear
any and all taxes applicable in connection with amounts payable by Executive
and/or Company to the Advanced Study Fund pursuant to this Section 6.2.        
8.2.4. Notwithstanding the foregoing, in the event that the Salary shall exceed
the recognized ceiling for withholdings that are exempted from taxes under the
provisions of applicable law in effect from time to time (the “Advanced Study
Fund Ceiling”), Company shall contribute that amount which is equal to 7.5% of
the Advanced Study Fund Ceiling only, and Executive shall contribute that amount
which is equal to 2.5% of the Advanced Study Fund Ceiling only.         8.2.5.
For the removal of doubt it is hereby clarified, that in the event of
termination of Executive’s employment under this Agreement for any reason other
than a Termination for Cause (as defined hereinafter) Executive shall be
entitled to all sums accumulated in the Advanced Study Fund. In the event of a
Termination for Cause (as defined hereinafter) Executive shall not be entitled
to any of Company’s contributions to the Advanced Study Fund made during the
Term

 

  8.3. Vacation

 

Executive shall be entitled to annual leave of 28 days. The scheduling of each
vacation shall be coordinated with the company CEO.

 

  8.4. Sick Leave

 

Executive shall be entitled to sick leave in accordance with the provisions of
the Sickness Pay Law, 1976.

 

  8.5. Recreation Pay

 

Executive shall be entitled to annual recreation pay (Dmey Havra’a) in an amount
to be determined in accordance with Israeli regulations as in effect from time
to time with respect to such pay.

 

  8.6. Company Car, reimbursement and equipment         8.7. The Executive shall
be entitled to the use of a new family Company car, which shall be leased or
rented by the Company for use by the Executive in accordance with the Company’s
policy. The Company shall pay all expenses in connection with the car, and shall
reimburse the Executive for all income taxes imposed in connection with his use
of the car by way of grossing up (“GILUM”)         8.8. The Executive shall be
entitled to receive prompt reimbursement of direct expenses reasonably incurred
by him in connection with the performance of his duties hereunder provided that
written receipts are produced for the same and approved by the Company.        
8.9.  The Company shall furnish the Executive with a mobile phone and a laptop
and reimburse the Executive for expenses in connection therewith.

 

9. Proprietary Information and Confidentiality

 

  9.1. Executive is aware that in the course of his employment with Company
during the Term and/or in connection therewith, Executive may have access to,
and be entrusted with, technical, proprietary, sales, legal, financial, and
other data and information with respect to the affairs and business of the
Company, its affiliates, customers and suppliers, and including information
received by Company from any third party subject to obligations of
confidentiality towards said third party, all of which data and information,
whether documentary, written, oral or computer generated, shall be deemed to be,
and referred to as “Proprietary Information”, which, by way of illustration but
not limitation, shall include trade and business secrets, processes, patents,
Improvements, ideas, inventions (whether reduced to practice or not),
techniques, products, and technologies (actual or planned), financial
statements, marketing plans, strategies, forecasts, customer and/or supplier
lists and/or relations, research and development activities, formula, data,
know-how, designs, discoveries, models, computer hardware and software,
drawings, dealings and transactions, except for such information which, on the
date of disclosure, is, or thereafter becomes, available in the public domain or
is generally known in the industry through no fault on the part of Executive.

 



   

5

 

  9.2. Executive agrees and declares that all Proprietary Information, patents
and/or patent applications, copyrights and other intellectual property rights in
connection therewith, are and shall remain the sole property of Company and its
assigns.         9.3. During the Term and thereafter, Executive shall keep in
confidence and trust all Proprietary Information, and any part thereof, and will
not use or disclose and/or make available, directly or indirectly, to any third
party any Proprietary Information without the prior written consent of Company,
except and to the extent as may be necessary in the ordinary course of
performing Executives’ duties pertaining to the Company and except and to the
extent as may be required under any applicable law, regulation, judicial
decision or determination of any governmental entity.         9.4. Without
derogating from the generality of the foregoing, Executive agrees as follows:

 

  9.4.1. He will not copy, transmit, reproduce, summarize, quote, publish and/or
make any commercial or other use whatsoever of the Proprietary Information, or
any part thereof, without the prior written consent of Company, except as may be
necessary in the performance of his duties pertaining to the Company;        
9.4.2. He shall exercise the highest degree of care in safeguarding the
Proprietary Information against loss, theft or other inadvertent disclosure and
will take all reasonable steps necessary to ensure the maintaining of
confidentiality;         9.4.3. He shall not enter into the data bases of
Company for any purpose whatsoever, including, without limitation, review,
download, insert, change, delete and/or relocate any information, except as may
be necessary in the performance of his duties pertaining to the Company;        
9.4.4. Upon termination of his employment, and/or as otherwise requested by
Company, he shall promptly deliver to Company all Proprietary Information and
any and all copies thereof, in whatever form, that had been furnished to
Executive, prepared thereby and/or came to his possession in any manner
whatsoever, during and in the course of his employment with Company, and shall
not retain and/or make copies thereof in whatever form.

 

  9.5. Executive acknowledges that any breach by him of his obligations pursuant
to this Section 7 would cause substantial damage for which the Company shall
hold his liable.         9.6. The provisions of this Section 7 shall apply also
to any Proprietary Information disclosed to Executive prior to Commencement Date
of Employment, and shall survive termination of this Agreement and shall remain
in full force and effect at all times thereafter.

 

10. Non-Competition and Non-Solicitation

 

  10.1. Executive hereby covenants that throughout the Term and for a period of
twelve (12) months following the effective date of termination of Executive’s
employment howsoever arising thereafter, Executive will not:

 

  10.1.1. Engage, directly or indirectly, whether independently or as an
Executive, consultant or otherwise, including by way of ownership of more than
5% of the issued and outstanding share capital (on a fully diluted and as
converted basis) of a corporation, through any corporate body and/or with or
through others, in any activity, company, corporation, partnership, joint
venture and/or other entity of any sort, competing directly with the actual
and/or planned activities and/or products of the Company and its affiliates, as
same have existed and shall exist from time to time during the Term and
thereafter as shall exist at the effective date of termination of his employment
with Company.

 

  10.1.2. Whether on his own account and/or on behalf of others, in any way
offer, solicit, interfere with and/or endeavor to entice away from Company
and/or any of its affiliates, any person, firm or company with whom Company
and/or any of its affiliates shall have any contractual and/or commercial
relationship as an Executive, consultant, licenser, joint venturer, supplier,
customer, distributor, agent or contractor of whatsoever nature, existing or
under negotiation on or prior to the effective date of termination of
Executive’s employment with Company.

 

  10.2 Executive hereby acknowledges that the provisions of this Section 8
derive from his access to Proprietary Information, and are reasonable and fair.

 



   

6

 

11. Inventions

 

  11.1. Executive agrees to promptly and from time to time fully inform and
disclose to Company all inventions, designs, improvements and discoveries which
Executive now has or may hereafter have during the Term which pertain to or
relate to the Company and its business, as now being conducted and as proposed
to be conducted, or to any experimental work performed by Company, whether
conceived by Executive alone or with others and whether or not conceived during
regular working hours. (“Inventions”).         11.2. All Inventions, and any and
all rights, interests and title therein, shall be the exclusive property of
Company and Executive shall not be entitled, and hereby waives now and/or in the
future, any claim to any right, compensation and/or reward in connection
therewith.         11.3. In the event that by operation of law, any Invention
shall be deemed Executive’s, the Executive hereby assigns and shall in the
future take all the requisite steps (including by way of illustration only,
signing all appropriate documents) to assign to Company and/or its designee any
and all of his foregoing rights, titles and interests, on a worldwide basis and
hereby further acknowledges and shall in the future acknowledge Company’s full
and exclusive ownership in all such Inventions. To the extent necessary,
Executive shall, during the Term or at any time thereafter, execute all
documents and take all steps necessary to effectuate the assignment to Company
and/or its designee and/or to assist Company to obtain the exclusive and
absolute rights, title and interests in and to all Inventions, whether by the
registration of patent, trade mark, trade secret and/or any other applicable
legal protection, and to protect same against infringement by any third party.
This provision shall apply with equal force and effect to all items that may be
subject to copyright or trademark protection.         11.4. The provisions of
this Section 9 shall survive termination of this Agreement and shall be and
remain in full force and effect at all times thereafter.         11.5. Without
derogating from anything hereinabove, the Company shall be the sole and
exclusive owner of any and all materials, including, without limitation, any and
all original works of authorship, and all materials, texts, reports, data, and
other recorded information, in preliminary or final form, prepared by Consultant
as part of the Services (the “Work Product”), including any and all copyrights
therein and moral rights. Without derogating from the foregoing, Executive shall
not claim any rights of ownership or license to Work Product, including without
limitation copyrights and moral rights pertaining to the Services and the Work
Product.           It is hereby clarified that Executive will not be entitled to
any further consideration for such undertakings, expressly including no
entitlement to royalties or any other compensation for any Service Inventions as
defined in Section 132 of the Patent Law, 1967 (the “Patent Law”). This clause
constitutes an express waiver of any rights Executive may have under Section 134
of the Patent Law.

 

12. Term & Termination

 

  12.1. Except as otherwise provided for herein, the term of this Agreement
shall commence on the Commencement Date of Employment and continue thereafter
for two (2) years (the “Term”). The Term shall be automatically renewed for
successive one (1) year period. At that time, the parties will address and
negotiate in good faith any mutually agreeable extension or replacement of this
Agreement. Even so, the parties agree that the employment with the Company
during the Term and the extension period, notwithstanding the provisions of this
Agreement or the potential for any extensions thereof or subsequent agreements,
may be terminated by either Executive or the Company after the first year, for
any or no reason, with or without Cause (as defined below), and pursuant to the
terms provided below.

 

  12.2. Either party may, after the first year, furnish the other party hereto
with a written notice that this Agreement is terminated (“Termination Notice”).
The Termination Notice may be with or without cause and must be furnished to the
other party, at least 90 ( ninety) days prior to the Termination Notice having
effect (“Notice Period”). The Termination Notice shall set forth both the date
on which said notice is being furnished and the date on which the Termination
Notice shall be effective.         12.3. In the event that a Termination Notice
is delivered by either party hereto, the following shall apply:

 

  12.3.1. During the Notice Period, Executive shall be obligated to continue to
discharge and perform all of his duties and obligations with Company and to take
all steps, satisfactory to the Company, to ensure the orderly transition to any
persons designated by Company of all matters handled by Executive during the
course of his employment with Company.

 



   

7

 

  12.3.2. Notwithstanding the above, Company shall be entitled to waive
Executive’s services with Company during the Notice Period or any part thereof
and/or terminate the employer-employee relationship prior to the completion of
the Notice Period; in such events Company shall pay Executive the Salary and
provide Executive with, or, in the event of termination of the
employer-Executive relationship prior to the completion of the Notice Period,
pay Executive the value of, the social and fringe benefits as detailed in
Section 6, to which he would otherwise be entitled for the duration of the
Notice Period, or any part thereof.         12.3.3. For the removal of doubt, it
is clarified that, in the event Company waives any and/or all of Executive’s
services with Company during the Notice Period as aforesaid, Executive shall,
immediately, upon receipt of notice of such waiver, return to Company any and
all equipment provided to his for purposes of the performance of his duties
under this Agreement.

 

  12.4. The provisions of Sections 10.1 and 10.2 above notwithstanding, Company,
by furnishing a notice to Executive, shall be entitled to terminate his
employment with Company with immediate effect where said termination is a
Termination for Cause. In the event of such termination, without derogating from
the rights of Company under this Agreement and/or any applicable law, Executive
shall not be entitled to severance pay and/or to any of the consideration
specified in Section 10.2 above. In addition, and in the event of the
circumstances set forth in Section 6.1.6 above, Executive shall not be entitled
to the Company’s contributions to the Manager’s Insurance Policy and/or to the
Advanced Study Fund.         12.5. As used in this Agreement, the term
“Termination for Cause” shall mean termination of Executive’s employment with
Company as a result of the occurrence of any one of the following: (i) Executive
has committed a dishonorable criminal offense; (ii) Executive is in breach of
his duties of trust or loyalty to Company; (iii) Executive deliberately causes
harm to Company’s business affairs; (iv) Executive breaches the confidentiality
and/or non-competition and/or non-solicitation and/or assignment of inventions
provisions of this Agreement; and/or (v) circumstances that do not entitle
Executive to severance payments under any applicable law and/or under any
judicial decision of a competent tribunal.         12.6. Notwithstanding
anything to the contrary in Section 10.2 above and without derogating from
Company’s rights pursuant to any applicable law, in the event that Executive
shall terminate his employment with Company with immediate effect or upon
shorter notice than the Notice Period, Company shall have the right to offset
the Salary and/or any benefits to which Executive shall have otherwise been
entitled for his employment hereunder during the Notice Period, or any part
thereof, as the case may be, from any other payments payable to Executive.      
  12.7. Upon termination of Executive’s employment with Company, and as a
condition to the fulfillment of Company’s obligations, if any, towards Executive
at such time, Executive affirms and undertakes to transfer his Position to his
replacement, as shall be determined by Company, in an efficient, complete,
appropriate and orderly manner, and to fulfill his obligations under the
provisions of the Sections 7 through 9 above.

 

13. General Provisions

 

  13.1. Executive shall not be entitled to any additional bonus, payment or
other compensation in connection with his employment with Company, other than as
provided herein.         13.2. Company shall withhold, or charge Executive with,
all taxes and other compulsory payments as required under applicable law with
respect to all payments, benefits and/or other compensation paid to Executive in
connection with his employment with Company.         13.3. Company shall be
entitled to offset from any and/or all payments to which Executive shall be
entitled thereof, any and/or all amounts to which Company shall be entitled from
Executive at such time.         13.4. Either party’s failure or delay in
enforcing any of the provisions of this Agreement shall not, in any way, be
construed as a waiver of any such provisions, or prevent such party thereafter
from enforcing each and every other provision of this Agreement which were
previously not enforced.

 



   

8

 

  13.5. Notices given hereunder shall be in writing and shall be deemed to have
been duly given on the date of personal delivery, on the date of postmark if
mailed by certified or registered mail, or on the date sent by facsimile upon
transmission and electronic confirmation of receipt or (if transmitted and
received on a non-business day) on the first business day following transmission
and electronic confirmation of receipt, addressed as set forth above or such
other address as either party may designate to the other in accordance with the
aforesaid procedure.         13.6. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Israel. The parties submit
to the exclusive jurisdiction of the competent courts of the State of Israel in
any dispute related to this Agreement.         13.7. This Agreement constitutes
the entire agreement of the parties hereto with respect to the subject matters
hereof, and supersedes all prior agreements and understandings between the
parties with respect thereto.         13.8. Captions and paragraph headings used
in this Agreement are for convenience purposes only and shall not be used for
the interpretation thereof. Words in the masculine gender shall include the
feminine gender.         13.9. This Agreement shall not be amended, modified or
varied by any oral agreement or representation other than by a written
instrument executed by both parties or their duly authorized representatives.  
      13.10. This Agreement shall constitute a “Notice regarding details of
Terms of Employment” (the “Notice”) pursuant to the Notice to Executive Law
(Terms of Employment), 2002.         13.11. Nothing in this notice and/or
agreement shall derogate from any right Executive is entitled to according to
any law, extension order, collective bargain agreement, or any other contract
concerning Executive’s terms of employment

 

IN WITNESS WHEREOF, the parties hereto have hereby duly executed this Agreement
on the day and year first set forth above.

 

    EMPLOYEE           /s/ Neev Nissenson Company.                     By: /s/
Shai Lustgarten             Title:                     Quest Solution, Inc.    
        By: /s/ Shai Lustgarten             Title: CEO    

 

 

 

 

Exhibit A

 

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAY

 

By virtue of my power under section 14 of the Severance Pay Law, 1963
(hereinafter: the “Law”), I certify that payments made by an employer commencing
from the date of the publication of this approval publication for his employee
to a comprehensive pension benefit fund that is not an insurance fund within the
meaning thereof in the Income Tax (Rules for the Approval and Conduct of Benefit
Funds) Regulations, 1964 (hereinafter: the “Pension Fund”) or to managers
insurance including the possibility of an insurance pension fund or a
combination of payments to an annuity fund and to a non-annuity fund
(hereinafter: the “Insurance Fund), including payments made by him by a
combination of payments to a Pension Fund and an Insurance Fund, whether or not
the Insurance Fund has an annuity fund (hereinafter: the “Employer’s Payments),
shall be made in lieu of the severance pay due to the said employee in respect
of the salary from which the said payments were made and for the period they
were paid (hereinafter: the “Exempt Salary”), provided that all the following
conditions are fulfilled:

 

(1) The Employer’s Payments -

 

  (a) To the Pension Fund are not less than 141/3% of the Exempt Salary or 12%
of the Exempt Salary if the employer pays for his employee in addition thereto
also payments to supplement severance pay to a benefit fund for severance pay or
to an Insurance Fund in the employee’s name in an amount of 21/3% of the Exempt
Salary. In the event the employer has not paid an addition to the said 12%, his
payments shall be only in lieu of 72% of the employee’s severance pay;        
(b) To the Insurance Fund are not less than one of the following:

 

(2) 131/3% of the Exempt Salary, if the employer pays for his employee in
addition thereto also payments to secure monthly income in the event of
disability, in a plan approved by the Commissioner of the Capital Market,
Insurance and Savings Department of the Ministry of Finance, in an amount
required to secure at least 75% of the Exempt Salary or in an amount of 21/2% of
the Exempt Salary, the lower of the two (hereinafter: “Disability Insurance”);  
  (3) 11% of the Exempt Salary, if the employer paid, in addition, a payment to
the Disability Insurance, and in such case the Employer’s Payments shall only
replace 72% of the Employee’s severance pay; In the event the employer has paid
in addition to the foregoing payments to supplement severance pay to a benefit
fund for severance pay or to an Insurance Fund in the employee’s name in an
amount of 21/3% of the Exempt Salary, the Employer’s Payments shall replace 100%
of the employee’s severance pay.     (4) No later than three months from the
commencement of the Employer’s Payments, a written agreement is executed between
the employer and the employee in which -

 

  (a) The employee has agreed to the arrangement pursuant to this approval in a
text specifying the Employer’s Payments, the Pension Fund and Insurance Fund, as
the case may be; the said agreement shall also include the text of this
approval;         (b) The employer waives in advance any right, which it may
have to a refund of monies from his payments, unless the employee’s right to
severance pay has been revoked by a judgment by virtue of Section 16 and 17 of
the Law, and to the extent so revoked and/or the employee has withdrawn monies
from the Pension Fund or Insurance Fund other than by reason of an entitling
event; in such regard “Entitling Event” means death, disability or retirement at
after the age of 60.

 

(5) This approval is not such as to derogate from the employee’s right to
severance pay pursuant to any law, collective agreement, extension order or
employment agreement, in respect of salary over and above the Exempt Salary.

 

   

 

 

 